Citation Nr: 1026183	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-03 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for hepatitis C, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for depression, and, if so, whether service connection is 
warranted.

3.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to July 
1984.  

The matter of a petition to reopen a claim for service connection 
for depression comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the RO 
in St. Petersburg, Florida, which denied reopening.  The issues 
of service connection for PTSD and a petition to reopen a claim 
for service connection for hepatitis C come before the Board on 
appeal from a February 2007 rating decision from the same RO.

The appellant testified before the undersigned at a March 2009 
hearing at the RO.  A transcript has been associated with the 
file.  At that time, the appellant submitted new evidence and 
waived initial consideration of that evidence by the RO.  The 
Board will proceed to consider the case.  See 38 C.F.R. 
§ 20.1304(c) (2009).

Regardless of the RO's decision to reopen the hepatitis C and 
depression claims, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been received.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).


The issues of service connection for dumping syndrome, 
diabetes mellitus, type 2, secondary to hepatitis C and a 
petition to reopen a claim for pelvic pain (reflex 
sympathetic dystrophy) have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of service connection for hepatitis C, 
depression and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A RO rating decision dated in November 1999, of which the 
appellant was notified in December 1999, denied the appellant's 
claims of entitlement to service connection for hepatitis C and 
depression.

2.  A July 2000 Statement of the Case, of which the appellant was 
notified in August 2000, was issued as to the hepatitis C and 
depression claims.

3.  The appellant's representative withdrew her appeal as to all 
issues in November 2000.

4.  The appellant did not attempt to reinstate her appeal until 
February 2001.  

5.  Additional evidence received since the November 1999 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for service 
connection for hepatitis C.

6.  Additional evidence received since the November 1999 rating 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly decide 
the merits of the depression claim.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, denying the claims of 
service connection for hepatitis C and depression, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the claims 
of entitlement to service connection for hepatitis C and 
depression; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The appellant has brought previous claims for service connection 
for hepatitis C and depression.  The claims were denied in a 
November 1999 rating decision, of which the appellant was 
notified on December 3, 1999.  The RO denied the hepatitis C 
claim on the basis that hepatitis C was not shown by substantive 
evidence prior to June 1999; the disability was not shown in 
services a result of inservice surgery and the appellant had not 
provided medical evidence to support inservice incurrence.  The 
depression claim was denied because the appellant's VA treatment 
records showed that the appellant's depression was due to chronic 
pain and hepatitis C, which were not service-connected 
disabilities.  Thus, the appellant's depression was not shown to 
be secondary to a service-connected disability.  The appellant 
filed a December 1999 VA Form 9, which, in relevant part, 
indicated that she wanted to appeal the service connection for 
hepatitis C and depression claims.  The RO accepted the Form 9 as 
a Notice of Disagreement.  The RO issued a July 2000 Statement of 
the Case.  

The appellant had, at that time, filed separate appeals 
concerning increased ratings.  She was scheduled for a Board 
hearing in August 2000, which she cancelled.  The hearing was 
rescheduled for November 2000.  The appellant sent a letter to 
her then-representative in November 2000, stating that she needed 
more time to gather evidence.  The representative called her and 
discussed the appeal.  In a November 20, 2000, statement, the 
representative indicated that the appellant was cancelling the 
hearing and withdrawing all appeals.  

An appeal may be withdrawn by an appellant or the appellant's 
representative as to any or all issues.  38 C.F.R. § 20.204(a) 
(2009).  The withdrawal must be in writing, naming the appellant, 
the applicable claims file number and a statement that the appeal 
is withdrawn.  38 C.F.R. § 20.204(b).  If the appeal involves 
multiple issues, the withdrawal must list which particular 
appeals have been withdrawn or that all appeals are withdrawn.  
Id.  The appellant had been represented by American Legion at the 
time of the withdrawal.  The appellant had revoked the Legion's 
representation in March 1999, but reinstated it in June 1999.  
The November 2000 statement is signed by an American Legion 
representative.  The statement specifies that the appellant 
wished to withdraw all appeals, identifying her and her VA claims 
file number.  The Board concludes that the withdrawal was 
adequate.  

The appellant contacted the RO in February 2001 and protested 
that she had not withdrawn her appeals.  In a February 2001 
statement, she indicated that she had been told her 
representative had withdrawn her appeals, which is not what she 
wanted.  She asked that her appeals be reinstated.  

A withdrawal may be rescinded, if a new Notice of Disagreement 
or, if applicable, a new Substantive Appeal is received, provided 
such filing is timely as though the withdrawal had not been 
filed.  38 C.F.R. § 20.204(d).  A timely Notice of Disagreement 
must be received within one year of the notice of the adverse 
rating decision.  38 C.F.R. § 20.302(a) (2009).  A timely 
Substantive Appeal must be received either within one year of 
notice of the rating decision or within sixty days of notice of 
the Statement of the Case, whichever is later.  38 C.F.R. 
§ 20.302(b).  As stated, the rating decision was sent to the 
appellant in December 1999.  The Statement of the Case was sent 
in July 2000.  To reinstate the appeal, the appellant would have 
had to file within one year of the December 1999 notice of the 
rating decision, the later of the Substantive Appeal limits.  The 
appellant's objection to the withdrawal did not come until 
February 2001.  Her contact came two months too late to reinstate 
the prior appeals.  See id.  

The Board concludes that the November 1999 rating decision 
denying service connection for hepatitis C and depression is 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant filed her petition to reopen the hepatitis C claim 
in January 2004.  Under the then-extent 38 C.F.R. § 3.156(a), 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

The appellant's hepatitis C claim was denied because the medical 
evidence did not support the appellant's contention that she 
contracted the disease during inservice surgeries.  Thus, new and 
material evidence tending to support such a relationship must be 
received to reopen the claim.  The appellant has submitted two 
statements, dated in November 2005 and September 2007, from a VA 
doctor who indicates that the appellant's hepatitis C was more 
likely than not the result of her inservice surgeries.  This 
evidence is both new to the file and bears on the grounds of the 
prior final denial.  The Board finds that there is a reasonable 
possibility of substantiating the claims.  Reopening is 
warranted.  See 38 C.F.R. § 3.156(a).  To this extent only, the 
appeal is granted.  

The appellant filed her petition to reopen the hepatitis C claim 
in February 2001.  The current definition of new and material 
evidence is the result of an amendment, effective August 29, 
2001.  As the appellant's claim was received prior to August 10, 
2001, the prior definition shall apply.  "New and material" 
evidence was defined as evidence not previously submitted to 
agency decision makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

The depression claim was denied because the disorder had been 
shown to be related to the appellant's chronic pain and hepatitis 
C, which had not been service-connected.  

The appellant now alleges that her depression began during 
service, when she lost a child.  The appellant's service 
treatment records do contain a notation of depression in May 
1984.  The appellant did not allege continuity to service in her 
prior claim.  

Although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006).  The RO's November 1999 denial assumes that the 
evidence did not show a relationship of depression to service or 
continuity of symptoms since service.  The Board finds that the 
appellant's lay testimony is new to the file and addresses a 
ground for the prior denial.  The Board finds that the evidence 
is so significant that it must be considered in order to fairly 
decide the merits of the claim.  Reopening is warranted.  See 
38 C.F.R. § 3.156(a).  

II. Veterans Claims Assistance Act (VCAA)

The petitions to reopen the service connection claims have been 
granted, as discussed above.  As such, the Board finds that any 
error related to the VCAA on the petitions is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The appeal to reopen the claim for service connection for 
hepatitis C is granted; the appeal is granted to this extent 
only.

The appeal to reopen the claim for service connection for 
depression is granted; the appeal is granted to this extent only.




REMAND

The Board must remand the claims for service connection for 
additional development.  

The Board must remand the hepatitis C claim for an adequate 
medical opinion.  The November 2005 and September 2007 opinions, 
on which reopening was granted, indicate that the hepatitis C was 
due to transfusions during inservice surgeries in 1983 and 1984.  
The claims file reflects additional surgeries, in 1977 and 1986, 
which are not considered in the November 2005 and September 2007 
opinions.  These surgeries are mentioned in the appellant's 
private medical records.  There is no indication that the VA 
doctor had seen those records.  Additional surgeries are relevant 
to the grounds of the doctor's opinion.  Thus, the opinions are 
based on an inadequate factual predicate.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board remands for an 
adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The appellant testified before the undersigned that she had air-
gun inoculations at entrance to service.  She now contends that 
her hepatitis C may be a result of those inoculations.  As long 
as the Board must remand for an adequate opinion, an opinion as 
to the inservice surgeries and the air-gun inoculations will be 
obtained.

The Board must also remand the depression and PTSD claims.  The 
appellant testified that she has been receiving psychiatric 
treatment from the VA Medical Center in Tampa Bay, Florida, on an 
ongoing basis since 1984, including hospitalizations for mental 
health reasons.  The file reflects treatment records from 1985, 
1992 to 2001, and 2004 to 2007.  Many of these records were 
obtained for other claims and the file is not clear that all 
psychiatric treatment records have been obtained.  All records of 
treatment from 1984 to the present must be considered.  
Therefore, those records must be obtained for the file.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  As additional psychiatric 
treatment records are relevant to both the depression and PTSD 
claims, both must be remanded.  

The Board must also remand the depression claim for a VA 
psychiatric examination.  An examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The appellant's medical records indicate a current diagnosis of 
depression.  The appellant's service treatment records show that 
she was provided an ultrasound while pregnant in 1983 and a 
notation of depression in May 1984.  The service treatment 
records do not show that the child was lost, but the appellant 
has testified that the child was lost and there is no notation of 
a dependent in service.  The appellant currently claims the 
depression is at least in part a result of the loss of the child.  
The appellant was not provided a VA psychiatric examination in 
connection with this claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  See 
McLendon.  In her substantive appeal, the appellant also 
suggested her depression was the result of her in-service 
surgeries, to include, ultimately a hysterectomy.  This theory of 
secondary service connection has not yet been addressed.

The appellant also claims that her depression is the result of 
her hepatitis C, which is not presently service-connected.  If 
the appellant's hepatitis C is determined to be at least as 
likely as not the result of service, then secondary service 
connection is available and the psychiatric examination should 
include an opinion as to the whether the hepatitis C is at least 
as likely as not the cause or contributes to her depression.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical records 
from the VA Medical Center in Tampa Bay, 
Florida, for psychiatric treatment from 1984 
to the present, including non-electronic 
treatment records.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the appellant 
for a VA examination to determine 

1) whether the appellant's hepatitis C is 
as likely as not etiologically related to 
the inservice surgeries in 1983 or 1984, 
as opposed to her pre and post service 
surgeries in 1977 and 1986; and

2) whether the appellant's hepatitis C is 
as likely as not etiologically related to 
the inservice air-gun injections at 
entrance to service.

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  After the above VA examination for 
hepatitis C, schedule the appellant for a VA 
psychiatric examination to determine 

1) whether the appellant's depression is 
as likely as not etiologically related to 
the notation of depression in May 1984 and 
the loss of a child; and

2) whether the appellant's depression is 
as likely as not etiologically related to 
her service-connected disabilities, to 
include the multiple surgeries done during 
service and the hysterectomy.  If the RO 
has decided that the appellant's hepatitis 
C is related to her service, then an 
opinion as to the relationship between 
this disability and her depression is 
needed. 

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  



4.  Then, the RO should readjudicate the 
hepatitis C, depression and PTSD claims on 
the merits.  The depression claim should be 
considered on a secondary basis, as well.

If the benefits sought are not granted, the 
appellant and her representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


